Citation Nr: 0528449	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  00-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability due to 
a positive tuberculin tine test.

2. Entitlement to service connection for a disability due to 
a heart murmur.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a disability due to 
hypercholesterolemia.

5. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 through 
January 17, 1973.  He also served from January 18, 1973 to 
January 24, 1977, but his discharge for this period of 
service was held to be issued under dishonorable conditions 
due to conviction of a felony.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.   

In a decision dated in February 2003, the Board denied 
entitlement to service connection for a disability due to a 
positive tuberculin tine test; a disability due to a heart 
murmur; hypertension; a disability due to 
hypercholesterolemia; and a low back disability.  The veteran 
appealed the decision to the Court of Appeals for Veterans 
Claims (Court).  In a March 2004 Joint Motion for Remand, the 
veteran and the Secretary moved to vacate the February 2003 
Board decision and remand the case to the Board for further 
appellate review.  In an Order dated in March 2004, the Court 
granted the motion, vacated the February 2003 Board decision, 
and remanded the case to the Board for readjudication 
consistent with the Joint Motion.  To fulfill this 
requirements of the motion, the Board in September 2004 
remanded the case for further development.  The case now 
returns to the Board.  


FINDINGS OF FACT

1. The veteran does not currently have a disability due to a 
positive tuberculin tine test, and no disability due to a 
positive tuberculin test was shown in service.

2. The veteran does not currently have a disability due to a 
heart murmur, and no disability due to a heart murmur was 
shown in service.

3. The veteran's hypertension is not related to service and 
was first manifested several years after service.

4. The veteran does not currently have a disability due to 
the hypercholesterolemia, and no such disability was shown in 
service.  

5. The veteran's low back disability is not related to 
service and was first manifested several years after service.  
Arthritis was first shown many years after separation from 
qualifying service.


CONCLUSIONS OF LAW

1. A disability due to a positive tuberculin tine test was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2004).

2. A disability due to a heart murmur was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2004).

3. Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2004).

4. A disability due to hypercholesterolemia was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2004).

5. A low back disability was not incurred in or aggravated by 
active service, and arthritis may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of her 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements including by issuance of a 
VCAA letters in May 2001 and September 2004, which 
appropriately notified the veteran what VA would do and what 
he must do in furtherance of his claim.  The September 2004 
letter also informed the veteran with specificity what would 
be required for his claims for service connection to be 
granted, and explicitly asked him to submit pertinent 
evidence he had, and to inform of the existence of any 
additional evidence that would further his claims, including 
in particular any evidence of the claimed diseases or 
disabilities in service, or of their worsening in service; 
medical evidence of these claimed diseases or disabilities 
currently, or evidence of their recurrence or persistence; 
and medical evidence of a causal relationship between the 
current disease or disability and the period of service.  He 
was also informed of the existence of presumptions for 
service connection for certain diseases diagnosed after 
service, under certain circumstances.  

By the September 2004 VCAA letter, the veteran was also asked 
to submit any additional evidence in support of his claims, 
and to inform of any evidence, VA or private, pertinent to 
his claims.  He was asked to provide appropriate 
authorizations to obtain pertinent private records.  He was 
informed that VA would then attempt to obtain all pertinent 
records, and would inform the veteran of the outcome of 
attempts to obtain records.  He was also then informed that 
it was ultimately his responsibility to see that pertinent 
evidence was of record, in furtherance of his claims.

By a statement of the case issued in September 2002, the 
veteran was informed of regulations providing for service 
connection where diseases, inclusive of arthritis and 
cardiovascular-renal disease, including arthritis, are 
manifested to a compensable degree within the first year post 
service.  By this statement of the case in September 2002, as 
well as by a supplemental statement of the case in July 2005, 
the veteran was informed of the evidence that was obtained, 
and of efforts to obtain pertinent evidence that were 
ultimately unsuccessful.  He was informed of exhaustive 
attempt to obtain lost service medical records, as discussed 
below.  Thus, veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claims, and did testify 
testified before an RO hearing officer in April 2002.  The 
transcript of that hearing is of record, and the veteran has 
not indicated a desire for a further opportunity to testify.  
The veteran has submitted additional statements supportive of 
his claims on appeal.  

The veteran was afforded VA examinations in September 1994 
and July 2002 to determine the nature and etiology of the 
claimed disabilities.  He identified private medical records 
of Dr. G. J., of Goldsboro, North Carolina, and those records 
have been obtained and associated with the claims folder.  
The veteran has not informed of additional post-service 
records that have not been requested for association with the 
claims folder.  All records obtained have been associated 
with the claims folder. 

Complete copies of the veteran's service medical records are 
not associated with the claims folder. The only service 
medical record associated with the claims file is the 
veteran's separation examination dated in July 1976 and an 
associated report of medical history.  The Board finds that 
further efforts on the part of the RO to obtain additional 
service medical records would be futile.

Review of the record reveals that the RO made several 
attempts to obtain the veteran's service medical records. In 
a February 1995 letter, the RO informed the veteran that they 
have made several attempts to locate his service medical 
records and all attempts have failed and such records were 
currently unavailable. In June 1995, the RO contacted the 
National Personnel Records Center (NPRC) and requested copies 
of the veteran's service medical records. In a September 1995 
letter, the RO asked the Commander of the Air Force at 
Randolph Air Force Base, Texas, to provide the veteran's 
service medical records. In a January 1996 letter, the Air 
Force stated that the veteran was not member and he had not 
been assigned to the headquarters, and hence they could not 
assist the RO.

In May 1996, the RO again informed the veteran that all of 
their attempts to secure his service medical records were 
unsuccessful and that the veteran should be assured that they 
would exhaust all efforts to obtain the service medical 
records before a decision was made on his claims.  The RO 
also asked the veteran to submit any available service 
medical records.  In a July 1996 statement, the veteran 
indicated that he did not have any of his service medical 
records.  In a September 1996 administrative decision, the RO 
determined that the veteran's service medical records were 
unavailable.  The RO indicated that all requests and 
telephone contacts were sent to the appropriate locations 
without success, and further efforts to obtain the needed 
records would be futile.  In a September 1996 letter, the RO 
informed the veteran of the administrative decision, and 
informed the veteran of the service records departments that 
were contacted.

In an October 1997 letter, the NPRC informed the veteran that 
after an extensive search, the NPRC was unable to locate the 
veteran's service medical records.  The NPRC indicated that 
the veteran's file location had been flagged, indicating that 
they had alerted their search and file section personnel to 
urgently locate the records. The NPRC stated that every 
avenue known for missing records had been tried with negative 
results.

In a May 2001 letter, the RO informed the veteran that he had 
the right to submit alternative forms of evidence to support 
his claims, such as statements from service medical 
personnel; buddy statements; line of duty reports; copies of 
employment physical examinations; medical evidence from 
hospitals, clinics or private hospitals by which or by whom 
the veteran may have been treated soon after service 
discharge; or copies of insurance examinations.

In March 2002, the RO again contacted the NPRC and requested 
copies of the veteran's service medical records.  In March 
2002, the RO also contacted the Air Force Board Correction of 
Military Records at Andrews Air Force Base, Maryland, and 
requested the Air Force to provide copies of the veteran's 
service medical records in their possession.  In a June 2002 
letter, the Department of Air Force informed the RO that they 
were not the custodian of the veteran's medical records and 
such records were returned when his case was finalized in 
1979.  The Air Force instructed the RO to contact the NPRC, 
and the Air Force forwarded the RO's letter to the NPRC.  In 
a June 2002 response, the NPRC again indicated that they have 
conducted an extensive and thorough search for the veteran's 
service medical records, but they were unable to locate them.  
The NPRC concluded that either the veteran's service medical 
records do not exist or the NPRC does not have them, and that 
further efforts to locate the records at the NPRC were 
futile.  In the September 2002 supplemental statement of the 
case, the veteran was notified that complete copies of his 
service medical records could not be located and only a July 
1976 separation examination report was located.

The Board finds that any further efforts on the part of the 
RO to obtain the veteran's service medical records would be 
futile.  The record shows that the RO has been searching for 
the veteran's service medical records from 1995 to 2002.  The 
RO made several requests for such records from the NPRC and 
they received a negative response.  The RO even contacted the 
Air Force, but no records were located.

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request.

The Board finds that the RO complied with the requirements of 
Hayre by making supplemental requests for the service medical 
records.  The Board also finds that the RO complied with the 
provisions of the VCAA because it made attempts to obtain the 
service medical records until it was determined that 
additional attempts would be futile and the records no longer 
existed.

The March 2004 Joint Motion for Remand determined that the 
February 2003 Board decision on the low back claim was based 
on an inadequate medical examination, and that the Board 
failed to adequately state the reasons and bases for its 
decision with regard to the issue of service connection for a 
low back disability.  The Joint Motion found the examiner's 
opinion inconsistent and confusing, and therefore 
insufficiently detailed for evaluation purposes.  38 C.F.R. § 
4.2 (2004).  A further VA examination addressing the 
veteran's low back was afforded the veteran in February 2005, 
and the Board now finds that the examiner in the February 
2005 VA examination report addressed with sufficient clarity 
the medical issues raised by the veteran's low back disorder 
claim to allow the Board to evaluate the low back disorder 
claim.

The Joint Motion also found, with regard all the service 
connection issues on appeal, that the VCAA notice provided to 
the veteran was inadequate.  The Joint Motion stated that the 
May 2001 VCAA notice letter and the February 2000 statement 
of the case, which together informed the veteran of the 
provisions of the VCAA, did not adequately inform the veteran 
of the information and evidence necessary to support his 
claim, and did not adequately explain which information or 
evidence was to be obtained or provided by which party.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board now finds that deficiencies regarding adequate notice 
including pursuant to the VCAA have been remedied, as 
discussed above.  

Thus, the Board in September 2004 remanded the case to remedy 
notice and development deficiencies as pointed out by the 
Joint Motion for Remand, and the Board now finds that 
development requested by both the Joint Motion and the 
September 2004 Board remand has been completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, by the actions taken VA has 
complied with all requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19  Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection Claims

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by qualifying 
service.  38 U.S.C.A. §§ 1110, 1131.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Certain diseases, such as arthritis and cardiovascular-renal 
disease (including hypertension), may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to the period of honorable service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Periods of Service and Lost Service Medical Records

The veteran had honorable service from June 1956 to January 
17, 1973.  He had dishonorable service from January 18, 1973 
to January 24, 1977.  In a February 1981 administrative 
decision, the VA determined that the veteran's discharge for 
the January 18, 1973 to January 24, 1977 service period was 
dishonorable.  Pertinent law provides that the United States 
will pay compensation to any veteran disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  In the veteran's case, he is barred from receiving VA 
benefits for injuries or diseases incurred in his period of 
service from January 18, 1973 to January 24, 1977, due to his 
dishonorable discharge.  Thus, even if the Board concedes 
that a disability resulted from that dishonorable period of 
service, the veteran is barred from compensation for that 
disability incurred in that dishonorable period.  Service 
connection is not barred for disease or disability incurred 
during his period of honorable service, from June 1956 
through January 17, 1973.  

A July 1976 service separation examination is part of the 
record.  However, as discussed above, the remainder of the 
veteran's service medical records were lost and attempts to 
obtain them have been to no avail.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  However, in this case, as 
addressed below, the evidence favoring the veteran's claims 
was regrettably limited, and there is inherently a limit to 
what may be said about limited evidence.  

Service Connection for a disability due to a positive 
tuberculin tine test

The veteran contends that he should be granted service 
connection for residuals of a positive tuberculin tine test 
in service based on a positive tine test in service and 
treatment in service following that positive finding, as well 
as based on current shortness of breath.  

As noted, the veteran had honorable service from June 1956 to 
January 1973.  He had dishonorable service from January 1973 
to January 1977, and hence service connection may not be 
established based on incurrence or aggravation during this 
approximate four-year period of dishonorable service.  Also 
as noted, no additional service medical records could be 
obtained.  The July 1976 service separation examination 
indicated that the veteran had a positive tuberculin tine 
test in 1969, and that he was treated for one year with INH 
therapy.  The July 1976 service separation examination shows 
the lungs and chest were normal.  All lung x-rays of record 
since that time have been negative.  At his April 2002 
hearing, the veteran testified that he was treated for a year 
based on the positive tine test, but he was never told that 
he had tuberculosis.  He then added that after the treatment 
he did not have any symptoms of tuberculosis.  

Reports from the office of Dr. G. J., dated from June 1998 to 
May 2002, include no positive findings of tuberculosis or 
disability manifested by a positive tuberculin tine test.  

A September 1994 VA examination found no evidence of 
residuals of the positive tuberculin tine test, and a July 
2002 VA examination found no current evidence of tuberculosis 
or residuals thereof.  

While the veteran now contends that he has shortness of 
breath and attributes this to tuberculosis, there is no 
medical evidence to support this causal association, which is 
a medical assessment and thus outside the purview of lay 
observation.  The veteran, as a layperson, is not competent 
to offer medical opinions; where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Despite evidence of a positive tuberculin tine test in 
service and treatment on that basis in service, there is no 
evidence of any chronic disability either in service or post 
service, with no evidence of current disability due to the 
positive test results.  The September 1994 and July 2002 VA 
examination opinions weigh against the presence of any 
chronic disability due to the positive tine test.  
Accordingly, the preponderance of the evidence is against 
there being any current disability to include tuberculosis, 
or of residuals of a positive tuberculin tine test.  As such, 
there is no pathology to service connect.

Service Connection for Disability Due to a Heart Murmur

The veteran contends that in service in 1958 he was told that 
he had a heart murmur.  

As noted, the veteran had honorable service from June 1956 to 
January 1973.  He had dishonorable service from January 1973 
to January 1977, and hence service connection may not be 
established based on incurrence or aggravation during this 
four-year period of dishonorable service.  Also as noted, no 
additional service medical records could be obtained.  
However, the July 1976 service separation examination found a 
normal heart, with no heart murmur reported. 

A July 2002 VA examination noted the veteran's report of 
having been told he had a heart murmur, and his report of 
completing the remainder of his military service without any 
associated difficulty.  The examiner noted that the veteran 
had recently undergone two EKG's, in 2001 and 2002, for an 
episode of syncope, with these EKG's showing an essentially 
normal heart without evidence of heart disease, though with 
mild physiologic regurgitation at the mitral and tricuspid 
valves, which were then assessed as within the normal range.  
A flow murmur secondary to aortic sclerosis over the aortic 
valve was noted and assessed as probably related to his 
intermittent hypertension.  Upon examination in July 2002, 
there was a soft, blowing systolic murmur, graded 2/6.  The 
examiner concluded that the preponderance of the evidence was 
to the effect that the veteran's murmur was an aortic flow 
murmur that would not have been heard in 1958.  He added that 
these aortic flow murmurs never caused any problems.  The 
examiner added that the veteran currently did not have any 
significant heart disease.  

Thus, based on the July 2002 VA examiner's opinion and in the 
absence of contrary medical evidence, the Board concludes 
that the preponderance of the evidence is to the effect that 
the veteran's current murmur is not a disability, and that 
even if it were the evidence presented weighs against any 
causal link to service.  The veteran's own report of being 
medically informed of a heart murmur in 1958, is not 
supported by any medical evidence.  The Court, in addressing 
such evidence, has held that a layperson's account, filtered 
through a layperson's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence required to support 
a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Accordingly, the preponderance of the evidence is against a 
heart murmur disability incurred in service or otherwise 
related to service.  Hence, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a heart murmur, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Hypertension

The veteran contends that his current hypertension is related 
to his military service.

As noted, the veteran had honorable service from June 1956 to 
January 1973.  He had dishonorable service from January 1973 
to January 1977, and hence service connection may not be 
established based on incurrence or aggravation during this 
four-year period of dishonorable service.  Also as noted, no 
additional service medical records could be obtained.  The 
July 1976 separation examination report indicates that the 
veteran's blood pressure reading was 114/70.  Examination of 
the heart and vascular systems were normal.  Hypertension was 
not diagnosed or otherwise suggested.

The evidence of record shows that upon VA examination in 
September 1994, the veteran had elevated blood pressure 
readings.  Hypertension was not then diagnosed.  

A July 2002 VA examination report indicates that the veteran 
had a history of intermittent hypertension.  The examiner 
noted that the veteran reported that the hypertension was 
first noted in the late 1980's.  However, upon closer 
questioning, the veteran indicated that it was found 
intermittently in the 1990's.  The examiner noted the service 
findings of record.  The examiner also noted that at the time 
of the veteran's September 1994 VA examination there was no 
evidence of heart disease. The veteran had not received 
treatment with medication for hypertension, but he was told 
to watch his diet and to exercise.  The veteran was presently 
restricting his salt intake.  The current blood pressure 
reading was 150/80 (taken three times bilaterally).  The 
examiner diagnosed hypertension.  

In a November 2002 statement, the veteran indicated that he 
was taking medication for hypertension.

The veteran's own assertions that his hypertension is related 
to service are afforded no probative weight, because that is 
a medical question for which the veteran, as a layperson, has 
no expertise.  Espiritu. 

As noted above, the veteran's current hypertension was 
diagnosed in the 1990's, many years after service separation.  
There is no evidence of hypertension in service or within the 
first year post service, and no medical evidence establishing 
a causal link between service and current hypertension.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension, and the benefit of doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert. 



Service Connection for a disability manifested by 
Hypercholesterolemia

The veteran contends that he has a disability due to 
hypercholesterolemia and this is related to his period of 
service.  It is noted that hypercholesterolemia itself is a 
laboratory finding and not subject to service connection, 
although a chronic disorder manifested by 
hypercholesterolemia could be subject to service connection.

As noted, the veteran had honorable service from June 1956 to 
January 1973.  He had dishonorable service from January 1973 
to January 1977, and hence service connection may not be 
established based on incurrence or aggravation during this 
four-year period of dishonorable service.  Also as noted, no 
additional service medical records could be obtained.  There 
is no medical evidence of any disorder manifested by 
hypercholesterolemia either in service or for years post 
service.  

There is medical evidence that the veteran has 
hypercholesterolemia.  A July 2002 VA examination report 
noted that the veteran had a history of elevated cholesterol 
in the past several years and that he was presently talking 
Lipitor. 

However, there is no medical evidence of a causal link 
between service and the current hypercholesterolemia, and 
none that the hypercholesterolemia constitutes a current 
disability. The July 1976 separation examination report does 
not reflect any findings of hypercholesterolemia, or 
disability related thereto.  The veteran has not identified 
or submitted any medical evidence establishing a causal link 
between service and current hypercholesterolemia, or 
establishing hypercholesterolemia as a current disability.  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..." 38 U.S.C.A. 
§ 1110, 1131.  Under the case law, it is clear that a 
fundamental element of a claim for service connection is 
competent evidence of "current disability." See Rabideau v. 
Derwinski, 2 Vet App 141 (1992).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  As the Court has held, the regulatory 
definition of disability is the "...impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions..."  38 C.F.R. § 4.1 (2004); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, a current disability of hypercholesterolemia is not 
shown.  The medical evidence of record does not reflect 
findings or diagnosis of a disability due to 
hypercholesterolemia, and the July 2002 VA examiner 
explicitly concluded that the veteran does not have heart 
disease.  

While the veteran has reported currently taking medication, 
Lipitor, to control his cholesterol, such preventative 
treatment does not define disability.  

The veteran's own implied assertions that he currently has a 
disability due to hypercholesterolemia causally related to 
service are afforded no probative weight, because they 
address medical questions for which the veteran, as a 
layperson, has no expertise.  Espiritu. 

In the absence of medical evidence of hypercholesterolemia in 
service or medical evidence causally linking 
hypercholesterolemia to service, and in the absence of 
medical evidence that hypercholesterolemia is itself a 
disability, or is causative of a current disability, and with 
the weight of medical evidence reflecting that 
hypercholesterolemia was not identified in the veteran's case 
until years post service, the preponderance of the evidence 
is against the claim of a disability of hypercholesterolemia 
causally related to service.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Low Back Disability

The veteran contends that his current low back disability was 
first manifested in service.

The veteran contends that in service in the middle of 1973, 
while in the Philippines, he injured his back.  He stated 
that he was working on aircraft and he must have slipped and 
he pulled something.  The veteran indicated that he was on 
pills and was told not to lift anything for a while.  He 
asserts that he still had problems with his back.  The July 
1976 separation examination does not reflect a diagnosis of a 
low back disability.  Examination of the spine was normal.

As noted, the veteran had honorable service from June 1956 to 
January 17, 1973.  He had dishonorable service from January 
18, 1973 to January 24, 1977, and hence service connection 
may not be established based on incurrence or aggravation 
during this approximate four-year period, January 18, 1973 to 
January 24, 1977, of dishonorable service.  Also as noted, no 
additional service medical records could be obtained.  

As discussed above, while the veteran asserts that he injured 
his low back in the middle of 1973, he is barred from service 
connection for any residual disability stemming from that 
injury even if the weight of evidence, inclusive of medical 
evidence, supports a causal link between current low back 
disability and the alleged mid-1973 injury, because his 
service for that time period was dishonorable.  There is no 
medical evidence of record which relates the current low back 
disability to the veteran's honorable period of service from 
June 1956 to January 17, 1973.  38 U.S.C.A. §§ 1110, 1131.  

In any event, the veteran's own assertions that a low back 
disability first manifested in that dishonorable period of 
service are afforded no probative weight, because those are 
questions of medical diagnosis for which the veteran, as a 
layperson, has no expertise.  Espiritu.  The veteran's own 
accounts of past medical diagnoses are also not probative.  
The Court, in addressing such evidence, has held that a 
layperson's account, filtered through a layperson's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

There is medical evidence of a current low back disorder.  A 
July 2002 VA examination report reflects a diagnosis of 
lumbosacral strain with residuals, and degenerative disc 
disease and degenerative joint disease shown by X-ray 
examination.  A February 2005 VA examination noted the 
veteran's reported history of low back disability with onset 
in 1973, and his complaints of pain, stiffness, weakness, and 
associated symptoms, in the middle low back intermittently, 
with associated pain of a 5-out-of-10 severity.  The examiner 
noted current findings including x-rays showing grade-one 
spondylolisthesis of L5 on S1, disc narrowing and arthritis 
at L5-S1, and some spurring at L2-L3.  The February 2005 VA 
examiner opined that it was at least as likely as not that 
the veteran's current low back disability was related to the 
veteran's reported back injury in service in 1973.  However, 
the examiner noted that the opinion was based on speculation, 
since there was no medical evidence to support the veteran's 
assertion that he had injured his back in 1973.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of low back disability either in 
service or in the years immediately following service.  
Accordingly, the February 2005 VA medical opinion relying for 
its etiological basis solely on the veteran's account of a 
back injury in service, can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  Those facts, resting as they do on a question of 
medical diagnosis of low back injury in 1973, cannot serve to 
support the claim, since they are based on lay statements of 
the veteran, which cannot be used to support a medical 
diagnosis.  Espiritu.  Hence, because the February 2005 VA 
examiner's medical opinion cannot be used to support the 
claim, there is no medical evidence causally linking the 
veteran's current low back disability to his period of 
service.  

Even if the February 2005 VA examination opinion could be 
used, it would still not support a grant of the benefit 
sought.  As noted, the veteran is barred from service 
connection for disease or injury incurred during his period 
of dishonorable service from January 1973 to January 1977.  
Since the veteran alleged that the injury occurred during mid 
1973, the bar would apply to that alleged injury.  Hence, 
even if medical evidence supported a low back injury at that 
time (which it does not), the veteran would be barred from 
service connection.  

Accordingly, in the absence of any cognizable (medical) 
evidence causally linking a current low back disability to 
the veteran's period of other than dishonorable active 
service, from June 1956 to January 17, 1973, and absent 
cognizable evidence of chronic low back disability during 
that period of service, and absent cognizable evidence of 
arthritis of the low back within the first year following the 
January 17, 1973 separation from that period of service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Because the preponderance of the evidence is against the 
claim of entitlement to service connection for a low back 
disability, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert.


ORDER

Service connection for a disability due to a positive 
tuberculin tine test is denied.

Service connection for a disability due to a heart murmur is 
denied.

Service connection for hypertension is denied.

Service connection for a disability due to 
hypercholesterolemia is denied.

Service connection for a low back disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


